Title: Abigail Adams to John Adams, 21 July 1776
From: Adams, Abigail
To: Adams, John


     
      July 21 1776 Boston
     
     I have no doubt but that my dearest Friend is anxious to know how his Portia does, and his little flock of children under the opperation of a disease once so formidable.
     I have the pleasure to tell him that they are all comfortable tho some of them complaining. Nabby has been very ill, but the Eruption begins to make its appearence upon her, and upon Johnny. Tommy is so well that the Dr. innoculated him again to day fearing it had not taken. Charlly has no complaints yet, tho his arm has been very soar.
     I have been out to meeting this forenoon, but have so many dissagreable Sensations this afternoon that I thought it prudent to tarry at home. The Dr. says they are very good feelings. Mr. Cranch has passed thro the preparation and the Eruption is comeing out cleverly upon him without any Sickness at all. Mrs. Cranch is cleverly and so are all her children. Those who are broke out are pretty full for the new method as tis call’d, the Suttonian they profess to practice upon. I hope to give you a good account when I write next, but our Eyes are very weak and the Dr. is not fond of either writing or reading for his patients. But I must transgress a little.
     I received a Letter from you by wedensday Post 7 of July and tho I think it a choise one in the Litterary Way, containing many usefull hints and judicious observations which will greatly assist me in the future instruction of our Little ones, yet it Lacked some essential engrediants to make it compleat. Not one word respecting yourself, your Health or your present Situation. My anxiety for your welfare will never leave me but with my parting Breath, tis of more importance to me than all this World contains besides. The cruel Seperation to which I am necessatated cuts of half the enjoyments of life, the other half are comprised in the hope I have that what I do and what I suffer may be serviceable to you, to our Little ones and our Country; I must beseach you therefore for the future never to omit what is so essential to my happiness.
     Last Thursday after hearing a very Good Sermon I went with the Multitude into Kings Street to hear the proclamation for independance read and proclamed. Some Field peices with the Train were brought there, the troops appeard under Arms and all the inhabitants assembled there (the small pox prevented many thousand from the Country). When Col. Crafts read from the Belcona of the State House the Proclamation, great attention was given to every word. As soon as he ended, the cry from the Belcona, was God Save our American States and then 3 cheers which rended the air, the Bells rang, the privateers fired, the forts and Batteries, the cannon were discharged, the platoons followed and every face appeard joyfull. Mr. Bowdoin then gave a Sentiment, Stability and perpetuity to American independance. After dinner the kings arms were taken down from the State House and every vestage of him from every place in which it appeard and burnt in King Street. Thus ends royall Authority in this State, and all the people shall say Amen.
     I have been a little surprized that we collect no better accounts with regard to the horrid conspiricy at New York, and that so little mention has been made of it here. It made a talk for a few days but now seems all hushed in Silence. The Tories say that it was not a conspiricy but an association, and pretend that there was no plot to assasinate the General. Even their hardned Hearts Blush feel —— the dis­covery. We have in Gorge a match for a Borgia and a Catiline, a Wretch Callous to every Humane feeling. Our worthy preacher told us that he believed one of our Great Sins for which a righteous God has come out in judgment against us, was our Biggoted attachment to so wicked a Man. May our repentance be sincere.
     
     
      Monday morg. july 22
     
     I omitted many things yesterday in order to be better informed. I have got Mr. Cranch to inquire and write you, concerning a French Schooner from Martineco which came in yesterday and a prize from Ireland. My own infirmities prevents my writing. A most Excruciating pain in my head and every Limb and joint I hope portends a speedy Eruption and prevents my saying more than that I am forever Yours.
     The children are not yet broke out. Tis the Eleventh Day with us.
    